Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-3, 5, 6, 8-12, 14, 17-19, 22, 24, 25, 36, 46 and 63 are under consideration.

Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application. Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability (see 37 C.F.R. §1.56).

Specification
The specification (including the abstract and claims), and any amendments for applications, except as provided for in 37 CFR 1.821 through 1.825, must have text written plainly and legibly either by a typewriter or machine printer in a nonscript type font (e.g., Arial, Times Roman, or Courier, preferably a font size of 12) lettering style having capital letters which should be at least 0.3175 cm. (0.125 inch) high, but may be no smaller than 0.21 cm. (0.08 inch) high (e.g., a font size of 6) in portrait orientation and presented in a form having sufficient clarity and contrast between the paper and the 
The specification is objected to because: TABLE 5 on page 50 is not legible.  
A legible substitute specification in compliance with 37 CFR 1.52(a) and (b) and 1.125 is required.
Appropriate correction is required.

Claim Objections
	Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). See MPEP §2173.05(s).
	Claim 1 is objected to because it recites “an antibody or antibody fragment comprising clone-paired heavy and light CDR sequences from Tables 3 and 4, respectively”. The specific CDR combinations (3 HCDRs and 3 LCDRs) for each antibody or antibody fragment should be listed by providing corresponding SEQ ID NOs.
	Claims 2, 3, and 17 are objected to because they all recite “clone-paired sequences from Table 1”. The specific paired sequences should be listed by providing paired SEQ ID NOs. 

Appropriate correction is required.

Claim 25 is objected to because of the following informalities:  “A hybridoma or engineered cell encoding an antibody or antibody fragment wherein the antibody or antibody fragment of claim 1” should be “A hybridoma or engineered cell encoding an antibody or antibody fragment of claim 1”.  
Claim 36 is objected to because of the following informalities:  “one or more antibodies or antibody fragments characterized of claim 1” should be “one or more antibodies or antibody fragments of claim 1”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6, 8-12, 14, 17-19, 22, 24, 25, 36, 46 and 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Regarding claims 1-3, 5, 6, 17-19, the phrase "clone-paired" renders the claims indefinite because it is unclear whether this means that the heavy and light chain sequences must be from the same clone or if they can be mixed and matched between different clones in the tables. 
Claims 8-12, 14, 22, 24, 25, 36, 46 and 63 are also rejected because these claims are dependent on claim 1 directly or in directly.
Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 6, 8-12, 14, 17-19, 22, 24, 25, 36, 46 and 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  This is a WRITTEN DESCRIPTION rejection.
Claim 1 is directed to an antibody or antibody fragment comprising clone-paired heavy and light CDR sequences from Table 3 and 4, respectively. Under BRI, the claim reads on antibodies with only one heavy or one light chain CDR sequences from Tables 3 and 4 or less than a full heavy or light chain CDR sequence from Tables 3 and 4. Claims 2, 3, and 17 are directed to antibody or antibody fragment encoded by light and heavy chain variable sequences according to clone-paired sequences from Table 1. Under BRI, the claims encompass antibodies which have light chains and heavy chains encoded from mixed clone pairs. Similarly, claims 5, 6 and 18-19 are directed to antibody or antibody fragment comprising light and heavy chain variable sequences according to clone-paired sequences from Table 2. Under BRI, the claims encompass antibodies which comprise light chains and heavy chains from mixed clone pairs. However, the specification only discloses five antibodies with specific 3 HCDRs and 3 LCDRs combinations: ADI-16377 (HCDRs: SEQ ID NOs 22-23-24 + LCDRs: SEQ NOs: 37-38-39), ADI-16403 (HCDRs: SEQ ID NOs 22-23-24 + LCDRs: SEQ NOs: 37-38-39), ADI-20803 (HCDRs: SEQ ID NOs 25-26-27 + LCDRs: SEQ NOs: 40-41-42), ADI-20799 (HCDRs: SEQ ID NOs 31-32-33 + LCDRs: SEQ NOs: 46-47-48) and ADI-20227 (HCDRs: SEQ ID NOs 34-35-36 + LCDRs: SEQ NOs: 49-50-51). The specification provides no guidance regarding antibodies with less than a full heavy or light chain CDR sequence or with mixed clone-paired antibodies. 
Furthermore, the claims 6 and 19 allow light and heavy chain variable sequences having 70%, 80%, 90% or 95% identity to clone-paired sequences from Table 2. With 70%, 80%, 90% or 95% identity to clone-paired sequences (DNA sequences) from Table 1. It is known in the art that one nucleotide change in 3 nucleotide codon can result in a different amino acid codon and an amino acid substitution. Therefore, in theory, 30% variations at the DNA level can lead to 90% variations at the protein level, which would be a very different protein. Even with 95% sequence identity at the DNA level, the antibodies encoded by these DNA variants could have as high as 15% variations at the protein level. The claims 3 and 17 therefore encompass even more antibody variants than antibody variants encompassed by claims 6 and 19. However, the specification provides no guidance regarding which variants or fragments are capable of the required function. Therefore, the specification provides insufficient written description to support the genus encompassed by the claims.
Claims 8-12, 14, 22, 24, 25, 36, 46 and 63 are reliant on a genus of antibodies of claim 1.
Vas-Gath, Inc. v" Mahurkar, 19 USPQ2d 1111, makes clear that "to satisfy the written description requirement, an applicant must convey with reasonable clarity to 
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen. Accordingly, the instant claims have been evaluated in view of that guidance.
As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CHI, hinge, CH2, CH3, and for some antibodies, a CH4). Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region. But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level. By the time the invention was made, it is well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three "complementarity determining regions" ("CDRs") which provide the majority of the contact residues for the binding of the antibody to its target epitope 
In the instant case, the specification discloses quite five anti-PD-L1 antibodies, however, as set forth above one of skill in the art could not envisage the genus of antibodies encompassed by the claims other than antibodies comprising the same CDR regions having the same relative placement as the antibodies described in the specification, such as ADI-16377, ADI-16403, ADI-20803, ADI-20799, ADI-20227. However, the antibodies are not so claimed. One of skill in the art would reasonable conclude that applicant was not in possession of the genus of antibodies which has claimed binding specificity and therapeutic activities.
Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai
Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent
Applications under the 35 USC §112 paragraph 1, "Revision 1" of Written Description
Requirement (66 FR 1099-1111, March 25, 2008) state, "[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the Applicant was in possession of the claimed invention (Id. At 1104). Moreover, an adequate written description of the claimed invention must include sufficient description of at least a  Applicant shown the invention was "ready for patenting" by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the
Applicant described distinguishing identifying characteristics sufficient to show that
Applicant were in possession of the claimed invention at the time the application was filed.
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
1-3, 5, 6, 8-10, 12, 14, 17-19, 22, 24, 25, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinz (Hinz et al. WO 2017/156479 A1, Publication Date: 2017-09-14).
Given their broadest reasonable interpretation, the claims read on antibodies with one or more heavy or light chain CDR sequences from Tables 3 and 4 or less than a full heavy or light chain CDR sequence from Tables 3 and 4.
Hinz teaches anti-receptor tyrosine kinase-like orphan receptor 1 (ROR1) antibodies or antigen binding fragments thereof, See page 1, line 14-16.
Hinz teaches the anti-ROR1 antibody or antigen binding fragment thereof comprises a variable light chain sequence as set forth in SEQ ID NO:31 and/or a variable heavy chain sequence as set forth in SEQ ID NO:32, See page 5, lines 4-6. SEQ ID NO:32 of Hinz is 92.9% identical to SEQ ID NO:12 of the instant application and comprises sequences 100% identical to CDRs 1 and 2 (SEQ ID NOs: 22-23) of SEQ ID NO: 12 of the instant application. Sequence alignments are shown below:
Alignment of SEQ ID NOs: 22-24
RESULT 2
BEI35441
ID   BEI35441 standard; protein; 122 AA.
DT   02-NOV-2017  (first entry)
XX
DE   Human anti-ROR1 antibody heavy chain variable region protein SEQ 32.
OS   Homo sapiens.
XX
CC PN   WO2017156479-A1.
XX
CC PD   14-SEP-2017.
XX
CC PF   10-MAR-2017; 2017WO-US021945.
XX
PR   11-MAR-2016; 2016US-0307227P.
PR   11-MAR-2016; 2016US-0307237P.
XX
CC PA   (BLUE-) BLUEBIRD BIO INC.
XX
CC PI   Hinz D,  Trad A,  Molkenthin V,  Morgan R,  Friedman K;

DR   WPI; 2017-64444P/67.
XX
CC PT   New receptor tyrosine kinase-like orphan receptor 1 chimeric antigen 
CC PT   receptor, useful for generating an immune effector cell which is used for
CC PT   treating cancer.
XX
CC PS   Claim 19; SEQ ID NO 32; 153pp; English.
XX
XX
SQ   Sequence 122 AA;

  Query Match             73.0%;  Score 163.6;  DB 24;  Length 122;
  Best Local Similarity   40.0%;  
  Matches   34;  Conservative    3;  Mismatches    4;  Indels   44;  Gaps    2;

Qy          1 YTFTSYYMH--------------IINPSGGSTSYAQKFQG-------------------- 26
              |||||||||              |||||||||||||||||                    
Db         27 YTFTSYYMHWVRQAPGQGLEWMGIINPSGGSTSYAQKFQGRVTMTRDTSTSTVYMELSSL 86

Qy         27 ----------ARDPLMSGTRWLFDI 41
                        ||| : ||: | ||:
Db         87 RSEDTAVYYCARDGVYSGSYWYFDL 111

Alignment of SEQ ID NO: 12
RESULT 2
BEI35441
ID   BEI35441 standard; protein; 122 AA.
XX
DT   02-NOV-2017  (first entry)
XX
DE   Human anti-ROR1 antibody heavy chain variable region protein SEQ 32.
XX
OS   Homo sapiens.
XX
CC PN   WO2017156479-A1.
XX
CC PD   14-SEP-2017.
XX
CC PF   10-MAR-2017; 2017WO-US021945.
XX
PR   11-MAR-2016; 2016US-0307227P.
PR   11-MAR-2016; 2016US-0307237P.
XX
CC PA   (BLUE-) BLUEBIRD BIO INC.
XX
CC PI   Hinz D,  Trad A,  Molkenthin V,  Morgan R,  Friedman K;
XX
DR   WPI; 2017-64444P/67.
XX
CC PT   New receptor tyrosine kinase-like orphan receptor 1 chimeric antigen 

CC PT   treating cancer.
XX
CC PS   Claim 19; SEQ ID NO 32; 153pp; English.
XX
in a subject.
XX
SQ   Sequence 122 AA;

  Query Match             92.9%;  Score 598;  DB 24;  Length 122;
  Best Local Similarity   91.8%;  
  Matches  112;  Conservative    6;  Mismatches    4;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYMHWVRQAPGQGLEWMGIINPSGGSTSY 60
              :|||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYMHWVRQAPGQGLEWMGIINPSGGSTSY 60

Qy         61 AQKFQGRVTMTRDTSTSTVYMELSSLRSEDTAVYYCARDPLMSGTRWLFDIWGQGTMVTV 120
              ||||||||||||||||||||||||||||||||||||||| : ||: | ||:||:||:|||
Db         61 AQKFQGRVTMTRDTSTSTVYMELSSLRSEDTAVYYCARDGVYSGSYWYFDLWGRGTLVTV 120

Qy        121 SS 122
              ||
Db        121 SS 122

	Hinz teaches that the antibody can be Fab fragment, Fab’ fragment, Fv, scFv, or chimeric antibody, See page 24, para 1.
Hinz teaches that the antibody can be an IgG, See page 24, para 2.
Hinz teaches that in preferred embodiments, the antibody is a human antibody, See page 27, para. 2.
Hinz teaches a method of treating a subject having cancer comprising delivering to said subject the anti-ROR1 antibody, See claims 99-105.
Hinz teaches genetically engineered cells which encoding the anti-ROR1 antibody, See page 73, paras. 2-3.
Hinz teaches pharmaceutical compositions comprising the anti-ROR1 antibody, See pages 94-101.
1-3, 5, 6, 8-12, 14, 17-19, 22, 24, 25, 36, 46 and 63 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Queva (Queva et al. US 2017/0137522 A1, Publication Date: 2017-05-18).
Given their broadest reasonable interpretation, the claims read on antibodies with one or more heavy or light chain CDR sequences from Tables 3 and 4 or less than a full heavy or light chain CDR sequence from Tables 3 and 4.
Queva teaches human monoclonal antibodies directed against B7-H1 (also known as PD-L1), See Abstract and [0007].
Queva teaches the antibody is the IgG1 isotype, See [0029].
Queva teaches the antibody can be Fab fragment, Fab’ fragment, Fv, scFv, or chimeric antibody, See [0117-0118]
Queva teaches the anti-PD-L1 antibody or antigen binding fragment thereof comprises a variable light chain sequence as set forth in SEQ ID NO: 90, and/or a variable heavy chain sequence as set forth in SEQ ID NO:84, See pages 38-39 , Tables 8 and 9. SEQ ID NO: 90 of Queva is 95% identical to SEQ ID NO:13 of the instant application and comprises sequences 100% identical to CDRs 1 and 2 (SEQ ID NOs: 37-38) of SEQ ID NO: 13 of the instant application. Sequence alignments are shown below:
Alignment of SEQ ID NOs: 37-39:
RESULT 24
US-15-333-683-90;
Sequence 90, Application US/15333683;
Publication No. US20170137522A1;
SEQ ID NO 90;
LENGTH: 107;
TYPE: PRT;
ORGANISM: Homo sapiens;
US-15-333-683-90


  Best Local Similarity   32.4%;  
  Matches   24;  Conservative    1;  Mismatches    2;  Indels   47;  Gaps    2;

Qy          1 RASQGISSWLA---------------AASSLQS--------------------------- 18
              |||||||||||               |||||||                           
Db         24 RASQGISSWLAWYQQKPGKAPKLLIYAASSLQSGVPSRFSGSGSGTDFTLTISSLQPEDF 83

Qy         19 -----QQVHHFPPT 27
                   || : ||||
Db         84 ATYYCQQANSFPPT 97

Alignment of SEQ ID NO: 13
RESULT 30
US-15-333-683-90
Sequence 90, Application US/15333683; 
Publication No. US20170137522A1;
SEQ ID NO 90;
LENGTH: 107;
TYPE: PRT;
ORGANISM: Homo sapiens;
US-15-333-683-90

  Query Match             95.0%;  Score 532;  DB 16;  Length 107;
  Best Local Similarity   96.3%;  
  Matches  103;  Conservative    1;  Mismatches    3;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSVSASVGDRVTITCRASQGISSWLAWYQQKPGKAPKLLIYAASSLQSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSVSASVGDRVTITCRASQGISSWLAWYQQKPGKAPKLLIYAASSLQSGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQVHHFPPTFGGGTKVEIK 107
              |||||||||||||||||||||||||||||| : |||||| |||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQANSFPPTFGQGTKVEIK 107

Queva teaches that the antibody can be an intrabody, See [0235].
Queva teaches that the antibody used to treat diseases, including cancers, See [0130]-[0137].
Queva teaches hybridomas that encoding the antibodies, See [0336], Example 3.
Queva teaches pharmaceutical composition comprising the antibodies, See [0167].

Queva teaches that the antibodies can be used for assaying for the presence and/or level of PD-L1 in a patient sample, comprising contacting an antibody with a biological sample from a patient, and detecting the level of binding between the antibody and PD-L1 in the sample, See [0173].


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             

/PETER J REDDIG/Primary Examiner, Art Unit 1642